Citation Nr: 1543947	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  14-16 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a higher initial disability rating for posttraumatic stress disorder (PTSD), in excess of 50 percent disabling.


REPRESENTATION

Appellant represented by:	Andrew Rutz, Jr.


WITNESSES AT HEARING ON APPEAL

Appellant, and Ms. D.L.


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1968 to June 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In June 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.  After the hearing, additional evidence was received, along with a waiver of RO consideration.

The appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's most recent VA psychiatric examination was in May 2012.  At his June 2015 Board hearing, the Veteran and his girlfriend indicated that his symptoms were worse than as reported during the prior VA examination.  Specifically, they testified that he had become more socially withdrawn, has trouble focusing on tasks, and has problems with personal hygiene.  Such behavior was not noted by the May 2012 VA examiner.  As such, a new examination should be provided.  See 38 C.F.R. § 3.3159(c)(4)(i); VAOPGCPREC 11-95 (1995).


	(CONTINUED ON NEXT PAGE)
Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the level of severity his service-connected PTSD disability.

2.  Then, readjudicate the claim.  If the benefit sought on appeal is not granted, the appellant and his representative should be provided a supplemental statement of the case and an appropriate time period for response. The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

